DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Claims 1-20 are presented for the examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider(US 20130063459 A1) in view of Ozguner( US 20040001484 A1).  

As to claim 1,  Schneider  teaches receiving, by a first thread, a first set of inputs on a graphical user interface(  the UI thread 202 is configured to pass the static GPU data structures 208 as GPU data 214 to the composition thread 216 which, in turn, is configured to maintain static GPU data structures 220. As discussed, the composition thread 216 is configured to retain at least some of the static GPU data structures 220 for use in generating multiple frames, para[0034], ln 1-15); determining that the first set of inputs represent a first multi-frame request(  the UI thread 202 is configured to pass the static GPU data structures 208 as GPU data 214 to the composition thread 216 which, in turn, is configured to maintain static GPU data structures 220…., the composition thread 216 is configured to retain at least some of the static GPU data structures 220 for use in generating multiple frames. As such, if the user interface remains relatively static from frame to frame, which may occur relatively commonly in many user interface scenarios, the composition thread 216 may only instruct the GPU thread 226 to render the static GPU data structures 220 with the GPU 228 (e.g., with GPU data and commands 224), and can do so for multiple frames using the same static GPU data structures 220, para[0034], ln 5-25) , 
wherein a multi-frame request includes a series of inputs that produce a continuous response(  For example, based on the static GPU data structures 220, the composition thread 216 can send GPU data and commands 224 to the GPU 228 for rendering. In one or more embodiments, the composition thread 216 can send GPU data and commands 224 for one or more video frames with each execution of the composition thread 216, and retain the GPU data structures 220 across multiple executions. Thus, the composition thread 216 can leverage the same static GPU data structures 220 when generating multiple video frames, para[0043], ln 14-35), and 
processing, by the second thread, the first multi-frame edit task( the composition thread 216 can modify information in the GPU data structures 220 that would bring about a change in one or more of position, scaling, rotation, transparency, clipping, color, perspective, opacity, model transform, or orientation of the corresponding user interface element. Also, while the composition thread 216 can modify the static GPU data structures 220 in response to composition data 212 received from the UI thread 202, the composition thread 216 can also initiate animations itself, para[0044], ln 1-10),
 the first multi-frame edit task including a communications channel between the first thread and a second thread for caching the first set of inputs( the method 300 may also include an act of the UI thread 202 generating composition structures 210 corresponding to animations of the user interface, and passing composition data 212 to the composition thread 216. Thus, the composition thread 216 can store a composition hierarchy 218 which may include the composition data 212, which describes one or more animations of the user interface, para[0044], ln 1-20/ while the composition thread 216 can modify the static GPU data structures 220 in response to composition data 212 received from the UI thread 202, para[0044], ln 19-25),
communication channel for caching the first set of inputs ( composition thread 112 is configured to maintain a composition hierarchy 114 which substantially mirrors the user interface hierarchy 106 in the form of composition data 110 from the composition structures 108, para[0026], ln 5-10/ the composition thread 112 stores a good deal of largely duplicative data in its composition hierarchy 114, which can be exasperated when rendering complex user interfaces that have a large number of elements or when employing any form of caching, para[0029], ln 7-15).
Schneider  does not teach  generating a first multi-frame edit task, processing, by the second thread, the first multi-frame edit task, enqueuing the first multi-frame edit task in a task queue of the second thread. However, Ozguner teaches  generating a first multi-frame edit task  ( DPPUs 104 create and send frame alteration (FA) commands to the frame alteration unit 102 facilitating faster frame alterations. Once a particular DPPU 104 creates the FA commands, the DPPU sends the frame descriptors along with the FA commands to the frame alteration unit 102 via a completion unit 112, and an enqueue buffer 114, para[0020], ln 1-10), enqueuing the first multi-frame edit task in a task queue of the second thread( The enqueue buffer 114 is coupled to the command buffer arbiter 150. The command buffer arbiter 150 is coupled to each of the data aligners 402 and the frame alteration command decoders 404 providing FA commands and frame descriptors, para[0034], ln 4-10/ the DPPU sends the frame descriptors along with the FA commands to the frame alteration unit 102 via a completion unit 112, and an enqueue buffer 114, para[0020], ln 4-10/ The command buffer arbiter 150 provides the current frame information indicated at a line labeled ENQUEUE ORDER INFO in FIG. 4. In split-bus mode, the aligned data and alteration instruction arbiter 154 selects from each of the four engines 500, #1-4 in a round-robin fashion. If more than one engine of the four engines 500, #1-4 has a frame intended for a single destination, then the arbiter 154 only chooses the current frames to keep proper frame ordering, para[0029], ln 10-30).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Schneider with  Ozguner to incorporate the feature of generating a first multi-frame edit task, processing, by the second thread, the first multi-frame edit task because this provides sequential altered frame data responsive to the received alteration instructions.
As to claims 9, 15,  they are  rejected for the same reason as to claim 1 above.
 

3.	 Claims 2, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider(US 20130063459 A1)  in view of Ozguner( US 20040001484 A1) and further in view of  Moothoor(US 20170295254 A1).

 As to claim 2,   Ozguner teaches multi-frame edit task (A command buffer arbiter sequentially receives frame alteration commands , para[0010], ln 4-15).
 Schneider with  Ozguner do not dequeuing the  task from the task queue; processing, by the second thread, the first set of inputs to generate at least one output; and sending the at least one output to the first thread. However,  Moothoor teaches  dequeuing the  task from the task queue; processing, by the second thread, the first set of inputs to generate at least one output; and sending the at least one output to the first thread( Upon interception of a request, a given thread transformer 250 may convert the request to a merged request to direct to the thread server environment 224 (e.g., modifying the datagram of a Unix domain socket, modifying the message of a message queue, etc.). In some embodiments, the thread transformer 250 may send the modified request to the thread server environment 224. For example, taking a message that is in one queue and placing it in a queue assigned to the thread server environment 224. Also upon creation of a merged response by the thread server environment 224, the thread transformers 250 may convert the merged responses into individual responses for the thread clients 222, para[0032], ln 10-35).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Schneider  and   Ozguner with Moothoor to incorporate the feature of dequeuing the  task from the task queue; processing, by the second thread, the first set of inputs to generate at least one output; and sending the at least one output to the first thread  because this allows for enhanced software programs within a software development team as software engineers may focus on the higher-level logic. 
As to claim 10,  Moothoor teaches determining that the second thread is not currently processing an edit task  teaches  processing, by the second thread, the first set of inputs to generate at least one output; and sending the at least one output to the first thread(para[0004], ln 1-10/para[0032], ln 10-35) for the same reason as to claim 2 above .  
As to claim 16, it is rejected for the same reason as to claim 10 above.

 
4.	Claims 6, 8, 14, 20  are rejected under 35 U.S.C. 103 as being unpatentable over Schneider(US 20130063459 A1)  in view of Ozguner( US 20040001484 A1) and further in view of Yoon(US 20040202123 A1).

As to claim 6,   Schneider and Ozguner do not teach terminating the communications channel between the first thread and the second thread in response to processing a sentinel value in the first multi-frame edit task. However, Yoon teaches  terminating the communications channel between the first thread and the second thread in response to processing a sentinel value in the first multi-frame edit task(  If the reachability test fails, the data-streaming client 220 informs the resource manager 260 and the data-streaming server 210 of the cause of the failure and the like, and then terminates the process (1145). If the reachability test is successfully performed, the data-streaming client 220 notifies the resource manager 260 and the data-streaming server 210 that the channel can be used (1150). The data-streaming server 210 terminates the channel establishment process, and the resource manager 260 terminates the channel establishment process after modifying the topology map for apparatuses managed by itself (1155). If a channel allocated to the data-streaming server 210 and the data-streaming client 220 is established, the data-streaming server 210 transmits the AV streams to the data-streaming client 220 over the allocated channel, para[0077], ln 11-20).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Schneider  and   Ozguner with Yoon  to incorporate the feature of  terminating the communications channel between the first thread and the second thread in response to processing a sentinel value in the first multi-frame edit task because this manages the wireless channels for the data streams transmitted in the wireless manner among the apparatuses in the network. 
As to claim 8, Yoon teaches receiving a request to undo the first multi-frame edit task; and undoing the first multi-frame edit task based on the first set of inputs from the communications channel( para[0017], ln 18-45) for the same reason as to claim 6 above .  
As to claim 14, Yoon teaches   terminate the communications channel between the first thread and the second thread in response to processing a sentinel value in the first multi-frame edit task( para[0077], ln 11-20) for the same reason as to claim 6 above. 
As to claim 20, it is rejected for the same reason as to claim 6 above. 
Allowable Subject Matter
5.	Claims 3, 4-5, 7, 11,  12, 13, 17, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/            Primary Examiner, Art Unit 2194